Citation Nr: 0319950	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for a lump in the left 
breast.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of left knee surgery, rated as 10 percent disabling prior to 
June 9, 2000.

4.  Entitlement to an increased evaluation for the residuals 
of left knee surgery, rated as 20 percent disabling after 
June 8, 2000.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  Competent medical evidence has not been presented that 
verifies the presence of a lump or growth of the left breast 
related to the veteran's active service.

3.  The veteran's traumatic arthritis of the left knee 
disability is currently manifested by complaints of pain on 
movement with range of motion of the left knee being only 
minimally limited.

4.  Recent medical evaluations of the veteran's residuals of 
left knee surgery show complaints of pain on movement, 
creptius and instability.  The left knee disability has not 
been classified as being severe in nature.  




CONCLUSIONS OF LAW

1.  A lump of the left breast (pectoral muscle) was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5003 and 5010 (2002). 

3.  The criteria for a rating in excess of 10 percent for the 
residuals of surgery to the left knee, prior to June 9, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5257, 
5260, and 5261 (2002). 

4.  The criteria for a rating in excess of 20 percent for the 
residuals of surgery to the left knee, after June 8, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5257, 
5260, and 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1999, the veteran submitted a request to the RO 
asking that his service-connected left knee disability be 
rated as more disabling.  He also requested that compensation 
benefits be granted for a lump in his left breast.  With 
respect to the left knee, the veteran claimed that it was 
more disabling than currently rated and that he received 
treatment therefor at the local VA medical center.  The 
veteran further added that when he injured his left knee, he 
fell and somehow injured his left breast (pectoral), from 
which he maintains that he has a lump thereon.  

A review of the claims folder indicates that the veteran 
served on active duty from 1972 to 1975.  While he was in 
service, the veteran injured his left knee and subsequently 
underwent an operation on the knee.  Specifically, two bony 
ossicles of the left knee, along with a bursa, were removed.  
He was subsequently released from service and then applied 
for VA compensation benefits.  

On the basis of the veteran's application for benefits, along 
with a review of his service medical records and a VA General 
Medical Examination, the RO granted service connection for 
the post operative residuals of surgery of the left knee.  
The rating action was issued in August 1975, and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1975).

In conjunction with the veteran's February 1999 request, he 
underwent a VA joints examination in March 1999.  The report 
noted that there was x-ray film evidence of degenerative 
joint disease and changes due to trauma of the left knee.  
The doctor reported that there was some discomfort of the 
knee but that the veteran was able to walk and stand without 
deviation.  Additionally, the doctor noted severe tenderness, 
effusion, and some restriction of the range of motion.  The 
doctor further stated that the medical and lateral stress 
tests were negative but that the veteran complained of severe 
pain when the tests were accomplished.  Crepitus was heard 
but there was no atrophy of the muscles noted.  The veteran 
was diagnosed as having degenerative joint disease of the 
left knee and status post left knee injury with resultant 
chronic pain.

This medical examination, along with two others accomplished 
around this same time, was silent for findings that suggested 
that the veteran had a lump in the left breast/pectoral 
muscle.

The results of all of the examinations were forwarded, along 
with the veteran's most recent medical records, to the RO.  
Subsequently, the RO denied the veteran's request for an 
increased evaluation for the left knee disability.  Service 
connection was denied for the claimed lump disability with 
the RO noting that a lump had not been found upon 
examination.  The veteran was notified of the decision and he 
appealed to the Board for review.  

The veteran underwent a VA medical examination of the joints.  
The examination was accomplished in April 2000.  Upon 
examination, the doctor reported that the left knee was 
slightly swollen with fluid in the subpatellar space.  He 
further found crepitation on motion but the knee was stable 
medially and laterally, as well as anteriorly and 
posteriorly.  The range of motion was measured to be flexion 
90 degrees and extension zero degrees.  Pain was noted with 
full extension and flexion.  The veteran was unable to squat 
on the left knee because of the pain and his reflexes were 
reported to be 2+.  The relevant diagnosis was degenerative 
joint disease of the left knee.  

The veteran's VA medical records were obtained for 1999 and 
2000.  These records showed that the veteran underwent 
surgery on the left knee in May 1999.  They also showed 
complaints of pain and discomfort following the surgery.

In an October 2000 rating decision, the RO bifurcated the 
left knee disability - it granted a separate disability 
rating for traumatic arthritis of the left knee.  A 10 
percent rating was assigned; the effective date was February 
1999, the date that the veteran submitted his claim.  The RO 
also granted an increased evaluation pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5257 
(2000).  The rating was increased from 10 to 20 percent.  The 
effective date of that rating was June 9, 2000.  [A review of 
the medical treatment records show that on that date the 
veteran was prescribed a knee brace for stabilization of the 
knee.]

The veteran was afforded a VA examination in August 2001.  
The examiner reported that the veteran, upon entry into the 
examining room, wore a brace on the left knee.  Crepitus was 
reported.  The doctor wrote that the knee was stable 
anteriorly, posteriorly, medially and laterally.  The range 
of motion was zero degrees of extension and 90 degrees of 
flexion.  The doctor further wrote that the veteran's left 
knee would prevent the veteran from working that required 
extended standing, walking, lifting, or climbing.

Another VA medical examination was accomplished in April 
2002.  Prior to the examination, the veteran complained of 
pain and discomfort of the left knee.  The veteran did 
mention that he suffers from lower back pain along with right 
foot pain and left knee pain and that sometimes it was 
difficult to distinguish between the various pain centers.  
Also reported by the veteran was the fact that he took pain 
medications for relief of the pain.  The examiner noted that 
the veteran used a cane and left knee brace when he entered 
into the examination area.

Upon examination, the doctor reported that he did not find 
swelling or tenderness.  However, the veteran did complain of 
pain on the medial and lateral aspects of the knee joint.  
Medial and lateral stress test indicated mild increases in 
space bilaterally along with pain.  Range of motion was 10 to 
120 degrees actively and 10 to 130 degrees passively.  The 
old surgical scar was seen but when examined the doctor found 
that it was nontender.  Crepitations were found in the left 
knee but there was no atrophy of the muscles around the knee.  
It was further written:

Functionally, he is independent in 
activities of daily living, transfers, 
and ambulation.

There is no obvious weakness noted.  Most 
of his symptoms are masked by the 
increased discomfort in the [nonservice-
connected] lower back. . . . 

DeLuca provision cannot be clearly 
delineated, especially with the left knee 
symptoms, as it is mostly masked by the 
lower back condition.  However, there are 
no limitations in functional capacity in 
either lower extremity due to limitations 
in range of motion of the left knee.  It 
is obvious that he has some limitations 
in active/passive extension of the left 
knee, as well as active flexion on the 
knee.  There is no incoordination noted.  
No imbalance noted.  There is no weakness 
noted.  However, endurance is limited due 
to mainly to the lower back pain.  During 
flare ups he can have increased 
limitations in the left knee and left 
lower extremity function; however, this 
cannot be determined with any certainty.  
It also cannot be determined the extent 
of the loss of range of motion during 
flare ups.

It is obvious that he has some discomfort 
during active/passive range of motion.

The impressions, in pertinent part, were traumatic arthritis 
of the left knee and status post left knee surgery times two 
due to left knee injury.  

The Board notes that the various medical treatment records 
for this period, from 1999 to 2002, do not show treatment for 
or complaints involving a lump of the left breast/pectoral 
muscle.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claims in the original rating decision of 
August 1999, the subsequent rating decisions issued 
thereafter, the statement of the case (SOC), and the numerous 
supplemental statements of the case (SSOC).  The Board 
concludes that the discussions in these documents adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran 
has submitted numerous statements in conjunction with his 
claim.  Moreover, VA has obtained the veteran's VA medical 
records and it has attempted to obtain any private/government 
medical records that the VA has been given notice thereof.  
Also, the veteran has been given VA medical examinations to 
establish the nature and etiology of his claimed 
disabilities.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of the claims.   

Additionally, during the course of the appeal, the veteran 
has had the opportunity to explain in detail his contentions.  
He did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claims.  The veteran was also 
notified in March 2001, February 2002, and April 2002, via 
letters from the RO of the evidence he needed to supply and 
what the VA would do in order to complete the veteran's 
application for benefits.  Since all relevant evidence has 
been gathered and no evidence has been identified that either 
the veteran or VA could attempt to attain, there is no need 
for further development.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly required the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where the veteran served continuously for 
ninety (90) or more days during a period of war, and if the 
disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran claims that when he injured his left knee in 
service, he also injured his left breast.  He has suggested 
that when the injury occurred to the left knee, he somehow 
caused damage to the left breast or pectoral muscle.  As a 
result of that injury, he asserts that he now has a lump of 
the left breast.  

The veteran's service medical records show that he was not 
treated for a lump of the left breast while he was in 
service.  Nevertheless, the veteran's end of service medical 
examination does have a note concerning some type of growth 
or indentation in the pectoral area.  However, it was not 
classified as an actual disability, disease, or disorder.  A 
VA medical examination was accomplished in July 1975, a month 
after his discharge from service.  This examination noted no 
growths, indentations, or other abnormalities of either the 
left or right breast (pectoral muscles).  It is noted that 
the veteran did not mention a lump in either one of his 
breasts.

As reported above, the veteran requested service connection 
for a lump of the left breast in February 1999.  The 
veteran's skin was examined in March 1999; a general medical 
examination was accomplished in August 2001.  Neither one of 
these examinations noted the presence of a lump in the 
veteran's left breast.  

A review of the claims folder indicates, despite the 
veteran's assertions to the contrary, he has not been 
diagnosed as currently having a lump of the left breast 
(pectoral).  The post-service medical records fails to show 
treatment for or findings indicating that such a lump exists 
and/or that, as the veteran asserts, it is related to his 
military service.  

Nevertheless, the veteran has continued to claim that he 
suffers from a lump of the left breast.  Yet, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have suffered from a lump in his left breast or 
pectoral muscle.  However, he is not competent to say that he 
has an actual disability that is manifested by a now 
nonexistent lump, and that there is a relationship between 
his claimed disability and his military service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The veteran must have an actual 
disability in order to receive benefits therefor.  The United 
States Court of Appeals for the Federal Circuit has indicated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed.Cir. 2000).  In this instance, the 
medical evidence does not show that the veteran has 
disability manifested by a lump located in the left breast.  
The applicable laws and regulations do not permit a grant of 
service connection for a disability or disease, absent a 
showing of that disease or disability.  Accordingly, 
entitlement to service connection for a lump in the left 
breast is denied.  

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5257 (2002), which states 
that slight impairment of either knee, including recurrent 
subluxation or lateral instability, will warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2002).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).  The Board 
points out that this precedential opinion has been applied to 
the case now before it in that the veteran has been given 
separate ratings - one for traumatic arthritis and one for 
the other residuals of the surgery to the left knee.

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2002)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2002) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1)  when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2)  when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3)  when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2002) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2001).  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2002).  Diagnostic 
Code 5260 provides for a noncompensable evaluation if flexion 
is limited to 60 degrees.  Id.  A 10 percent evaluation 
applies where flexion is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees, and a 30 
percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for extension limited to 5 degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  Id.  A 20 
percent evaluation requires extension limited to 15 degrees, 
and a 30 percent evaluation requires extension limited to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 
(2002).

Because ankylosis, either favorable or unfavorable, of the 
left knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2002) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2002).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2002).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by 20 degrees (120 out of 140 degrees).  The private 
medical records also noted some limitation.  Extension was 
measured at zero degrees, which is normal.  When examined, 
crepitus of the left knee was noted, but muscle spasms and 
tissue atrophy were not found.  Prior to June 2000, 
instability had not been suspected or treated therefor.  
After the veteran was examined in June 2000, the examiner 
provided the veteran with a brace to assist with stability, 
real or imagined.  Pain has been reported but weakness has 
not been found though.  The veteran does wear an appliance 
for stability and pain relief, and he does take medications 
to relieve his knee pain.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 20 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5260 and 5261 (2001).  The veteran's 
flexion has not been limited to 15 degrees nor has his 
extension been limited to 20 degrees.  Pain has been 
chronicled but there is no indication, from the objective 
clinical record that there is more than moderate functional 
loss of the knee.  Also, weakness, atrophy, incoordination or 
easy fatigability has not been reported/documented.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than a minimal compensable evaluation.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  With regard to the 
instability of the knee, it has not been found on several 
examinations, but has been noted on several recent reports.  
Still, the instability has not been shown by any objective 
criteria to be more than slight to moderate.  There is no 
showing of ankylosis or dislocated cartilage with episodes of 
locking.  In effect, the criteria for a 30 percent rating for 
a left knee disability are not met under any pertinent 
Diagnostic Code.

The Board notes that same rationale applies when it considers 
whether the veteran's left knee disorder should have been 
assigned a rating in excess of 10 percent prior to June 9, 
2000.  Prior to this date, the veteran's range of motion was 
only mildly limited - restricted 20 degrees out of 140 
degrees.  While the veteran complained of pain on motion, the 
pain was not so severe that he could not perform his daily 
activities.  It is not until June 2000 that a doctor actually 
insinuates that the veteran's left knee may have some 
moderate instability and that insinuation is ratified through 
the issuance of a knee brace.  Hence, for the same reasoning 
applied above, the medical evidence prior to June 9, 2000, 
does not support an evaluation in excess of 10 percent 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261, and 5257 (2002).

With respect to the assignment of a higher rating for the 
veteran's traumatic arthritis of the left knee, it is the 
opinion of the Board that the evidence does not support a 
rating in excess of 10 percent.  X-ray films do show evidence 
of arthritis.  The veteran does have slight limitation of 
motion of the joint.  The veteran does suffer from pain.  
However, there is no evidence suggestive that the left knee 
incapacitates the veteran.  While he does suffer some 
limitations, there is no indication that he is unable to 
perform daily chores or activities.  Therefore, an evaluation 
in excess of 10 percent under 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5003 (2002) is denied due to a lack of evidence 
indicative of a higher rating.

Thus, it is the conclusion of the Board that after evaluating 
and applying all possible rating criteria, the Board finds 
that the ratings assigned by the RO are appropriate and 
greater ratings for a left knee disability during any portion 
of this appeal are not warranted.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002) are not met.


ORDER

Service connection for a lump in the left breast is denied.

An increased evaluation for traumatic arthritis of the left 
knee is denied.

An increased evaluation for the residuals of left knee 
surgery, rated as 10 percent disabling prior to June 9, 2000, 
is denied.

An increased evaluation for the residuals of left knee 
surgery, rated as 20 percent disabling after June 8, 2000, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

